WADDILL, Commissioner.
The appellant, J. M. Feltner, and the appellee and cross-appellant, Logan Collins, owned and operated a whiskey store in *769Perry County from July 1, 1951, to August 19, 1953. On the latter date, Feltner installed a new lock on their store and refused to let Collins continue as an active partner in their whiskey business.
After negotiations for the settlement of their business affairs had failed, Collins filed this action against Feltner seeking an accounting and settlement of their partnership. Collins claimed that Feltner owed him $8,538.75. Feltner filed a counterclaim asserting that Collins was indebted to him in the sum of $20,000.
The Circuit Judge accepted the audit submitted by Feltner’s accountant which disclosed that Feltner was indebted to Collins in the sum of $2,559.39. Judgment was entered accordingly.
After a careful review of the conflicting evidence which appears in this record, we are unable to say that the findings of the trial judge are clearly erroneous. See, Clay, C.R. 52.01, Author’s Comment 6.
The judgment is affirmed on the appeal and on the cross-appeal.